     Case 8:19-cv-02420-DOC-KES Document 34 Filed 10/08/20 Page 1 of 2 Page ID #:91




       Joseph Bakhos Esq,
       State Bar Number: 327036
 2
       17221 E. 17th St., Ste #F                                      JS-6
 3     Santa Ana, CA 92705
       Telephone: [714]-617-5868
 4     Email Address: jbakhoslaw@yahoo.com
       Attorney for plaintiff
 s

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
       TITO VASQUEZ                                 Case No.: 8:19-cv-02420-DOC-KES
11
                    Plaintiff,
12
       VS.
                                                    ORDER GRANTING JOINT
13                                                  STIPULATION FOR DISMISSAL [33]
14     THE WOODSHED, a business entity; PATTY
       AND MIKE SHARPE INC., a corporation;
15     FOUR R CO, a corporation
16
                    Defendants
17

18

19
                   ORDER GRANTING JOINT STIPULATION OF DISMISSAL
20

21
       II

22     II
23     II
24
       II
25
       II
26

27
       II

28
                                    ORDER GRANTING JOINT STIPULATION OF DISMISSAL
     Case 8:19-cv-02420-DOC-KES Document 34 Filed 10/08/20 Page 2 of 2 Page ID #:92




                                                     ORDER
 2
              The stipulation is approved. The entire action, including all claims and counterclaims
 3
       stated herein against all parties is hereby dismissed without prejudice.
 4

 5

 6
               October
       Dated: --  ---- 8, 2020
                             --
 7

 8

 9                                           HONORABLE JUDGE DAVID 0. CARTER

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                           ORDER GRANTING JOINT STIPULATION OF DISMISSAL
